 


109 HCON 35 IH: Expressing the sense of Congress that the President should develop and implement a plan to begin the immediate withdrawal of United States Armed Forces from Iraq.
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 35 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Ms. Woolsey (for herself, Ms. Lee, Mr. Owens, Mr. Stark, Mr. Hinchey, Mr. Lewis of Georgia, Mr. Pastor, Mr. Farr, Mrs. Napolitano, Ms. Schakowsky, Mr. Grijalva, Mr. Becerra, Mr. Kucinich, Ms. Kilpatrick of Michigan, Mr. McDermott, Ms. McKinney, Mr. Evans, Mr. Serrano, Ms. Waters, Mr. Conyers, Mr. Rangel, Ms. Watson, Ms. Jackson-Lee of Texas, Mr. Davis of Illinois, and Ms. Moore of Wisconsin) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the President should develop and implement a plan to begin the immediate withdrawal of United States Armed Forces from Iraq. 
 
Whereas the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243) was passed by Congress on October 11, 2002, and signed into law by the President on October 16, 2002; 
Whereas Public Law 107–243 specifically cited Iraq’s possession of weapons of mass destruction and its harboring of members of the al Qaeda terrorist organization as the foundation for the use of United States military force against Iraq; 
Whereas the Iraq Survey Group, led by American weapons inspector David Kay, was enlisted by the President to search for weapons of mass destruction in Iraq; 
Whereas on October 2, 2003, David Kay wrote, in a statement prepared for the House Permanent Select Committee on Intelligence, the House Committee on Appropriations (Subcommittee on Defense), and the Senate Select Committee on Intelligence that the Iraq Survey Group found no evidence that Iraq had stockpiled unconventional weapons before the United States-led invasion of Iraq in March 2003; 
Whereas on October 6, 2004, Charles Duelfer, whom the President chose to complete the work of the Iraq Survey Group, stated that the 1991 Persian Gulf War and subsequent United Nations inspections destroyed Iraq’s illicit weapons capability and that the Iraq Survey Group found no evidence of concerted efforts by Iraq to restart an illicit weapons program; 
Whereas on January 12, 2005, the President officially declared an end to the search for weapons of mass destruction in Iraq; 
Whereas more than 1,350 members of the United States Armed Forces have been killed as part of the ongoing combat operations in Iraq; 
Whereas the Department of Defense has estimated that at least 10,300 members of the Armed Forces have been wounded as part of the ongoing combat operations in Iraq; 
Whereas various estimates place the number of unarmed, innocent Iraqi civilians killed as part of the ongoing combat operations in Iraq between 15,000 to 17,000 individuals, and possibly much higher; 
Whereas more than $230,000,000,000 has been appropriated by Congress to finance the wars in Iraq and Afghanistan, nearly $160,000,000,000 of which has been allocated for military operations and reconstruction efforts in Iraq; 
Whereas in 2005 the President is expected to request Congress to appropriate as much as $80,000,000,000 in additional funds for military operations and reconstruction efforts in Iraq and elsewhere; 
Whereas the President’s former Chief Economic Adviser, Lawrence Lindsey, was publicly criticized by high-ranking members of the Administration for suggesting that the war in Iraq might cost as much as $100,000,000,000 to $200,000,000,000; 
Whereas the legitimacy of the January 30, 2005, elections in Iraq has been severely undermined by daily attacks by Iraqi insurgents, by the decision to hold such an election before the country is safe enough to ensure widespread participation, and by the fact that an occupying military force is present within the country; 
Whereas dozens of Iraqi election workers have been killed, and hundreds more have quit their posts out of fear of being killed; 
Whereas Iraqi insurgent forces remain capable of killing United States troops and Iraqi police and soldiers throughout Iraq almost daily; 
Whereas the very presence of 150,000 Americans in Iraq has become a rallying point for dissatisfied people in the Arab world, and has both intensified the rage of the extremist Muslim terrorists and also ignited civil hostilities in Iraq that have made United States troops and Iraqi civilians substantially less safe; 
Whereas the removal of the United States military from Iraq will help diminish one of the major causes of Iraq’s growing insurgency; 
Whereas the best way to truly support members of the United States Armed Forces stationed in Iraq is to remove them from harm’s way; and 
Whereas the time has come to begin a withdrawal of United States Armed Forces from Iraq before the United States becomes further embroiled in an unnecessary and dangerous international conflict: Now, therefore be it 
 
That it is the sense of Congress that the President should— 
(1)develop and implement a plan to begin the immediate withdrawal of United States Armed Forces from Iraq; 
(2)develop and implement a plan for reconstructing Iraq’s civil and economic infrastructure; 
(3)convene an emergency meeting of Iraq’s leadership, Iraq’s neighbors, the United Nations, and the Arab League to create an international peacekeeping force in Iraq and to replace United States Armed Forces in Iraq with Iraqi police and Iraqi National Guard forces to ensure Iraq’s security; and 
(4)take all steps necessary to provide the Iraqi people with the opportunity to completely control their internal affairs. 
 
